Case 1:04-cr-00385-LMB Document 513 Filed 08/03/20 Page 1 of 1 PageID# 3315




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                        Alexandria Division


 UNITED STATES OF AMERICA
                                                 )
                V.                               )
                                                           CRIMINAL NO. 1:04-cr-385
 ALI AL-TIMIMI,

                Defendant.


                                                     Order


        Before the Court is the government's consent motion to modify the terms of the

Protective Order in this matter. (ECF No. 512.) Upon review of the government's motion, and

for good cause shown, it is hereby

        ORDERED that, whereas paragraph 3 ofthe Protective Order(ECF No.494)states that

the parties may use the Protected Materials for the "sole purpose of opposing or supporting this
[bail] motion," the government is authorized to disseminate the Protected Materials, and the

 defendant's additional under-seal filings relating to those Protected Materials, to appropriate

components within the Justice Department so that those components may consider them in

 making any further determination regarding the Special Administrative Measures imposed on the

 defendant.


        All other terms ofthe Protective Order remain in effect.

        IT IS SO ORDERED.



 Alexandria, Virginia                                        "   . --
          A    ?—> 2020                                                      /sf ^
    O                                                        Leonie M. Brinkema
                                                             United States District Judge
